Court of Appeals
of the State of Georgia


                                       ATLANTA,____________________
                                                December 04, 2017

The Court of Appeals hereby passes the following order:


A18A0237. ROBERT JAY DAVIS v. THE STATE.


      In September 2011, Robert Jay Davis pled guilty to several offenses, including
aggravated stalking. As part of his sentence, Davis is permanently restrained from
contacting the victims. Following his plea, Davis has filed multiple pleadings
attempting to challenge the permanent restraining order. On appeal, this Court has
repeatedly rejected Davis’s challenges. See Case Numbers A14D0453, A14A2326,
A15D0345, A15A1670, A15A2297. Most recently, Davis filed a motion to vacate
the allegedly void permanent restraining order. The trial court denied the motion, and
Davis filed this appeal. As we have advised Davis previously, see Case No.
A15A2297 (Order of September 28, 2015), the propriety of the restraining order is
not subject to relitigation.


      “It is axiomatic that the same issue cannot be relitigated ad infinitum.” Echols
v. State, 243 Ga. App. 775, 776 (534 SE2d 464) (2000); see also Jordan v. State, 253
Ga. App. 510, 511 (2) (559 SE2d 528) (2002). Our rulings in the prior cases before
this Court act as res judicata. See Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649
SE2d 313) (2007). Thus, Davis is barred from seeking further judicial review on this
issue. See id.; see also Ross v. State, 310 Ga. App. 326, 328 (713 SE2d 438) (2011)
(law of the case rule bars successive void sentence appeals). Accordingly, this appeal
is hereby DISMISSED.



                       Court of Appeals of the State of Georgia
                              Clerk’s Office, Atlanta,____________________
                                                        12/04/2017
                              I certify that the above is a true extract from
                       the minutes of the Court of Appeals of Georgia.
                              Witness my signature and the seal of said court
                       hereto affixed the day and year last above written.


                                                                       , Clerk.